Opinion by
Oelady, J.,
The plaintiff having obtained a judgment against Dennis J. Spilane, issued an attachment execution, and summoned the appellant as a garnishee, who filed a plea of nulla bona, and the action was defended upon the theory that the property attached was his and not that of the defendant in the execution. The plaintiff adduced proof, tending to show that the six horses attached as the property of Spilane were advertised by Burroughs in the newspapers as the property of Spilane, *550and were pointed out as Spilane’s horses in the sales stables of the appellant. The six horses were but a part of a large stock in the garnishee’s sales stables, which were all claimed to be the personal property of the garnishee, though advertised in the name of other parties, who acted as solicitors and agents of the horse bazaar. The business was complicated and of doubtful character as to the title of the horses, but it was made so by the garnishee’s method of conducting the bazaar. The disputed question was purely one of fact, which should be solved by the jury and not by the court. The credibility of the witnesses, their manner of testifying, the contradictory statements, and the involved manner in which the horses were marked and sold, were entirely for the jury. These questions were fairly and adequately submitted. The garnishee presented a point asking for binding instructions to find in favor of the garnishee, which was declined and not read. The testimony of- the bookkeeper was properly excluded, as he admitted his inability to identify the six horses in controversy, and that his only knowledge on the subject was what came to him through his keeping of accounts generally for the sales stables.
The judgment is affirmed.